        Case: 1:20-cr-00358-SL Doc #: 23 Filed: 12/10/20 1 of 4. PageID #: 96




                             IN THE UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION



UNITED STATES OF AMERICA,                )    CASE NO. 1:20-cr-358
                                         )
                       Plaintiff,        )    JUDGE SARA LIOI
       -vs-                              )
                                         )
ROBERT D. McWILLIAMS,                    )    SECOND MOTION FOR CONTINUANCE
                                         )    OF TRIAL DATE AND ALL RELATED
                                         )    DEADLINES
                       Defendant         )    (Ends of Justice 18 U.S.C. §3161(h)(7))



       Now comes the defendant herein, by and through the undersigned counsel and hereby moves

this Honorable Court for a continuance of all dates, including the trial date, beyond the time limits set

forth in 18 U.S.C. §3161(c)(1). The defendant makes this request pursuant to 18 U.S.C. §3161(h)(7) as

necessary to insure the ends of justice. In support of this request, the defendant by and through the

undersigned counsel, offers the following:

   1. That a previous Motion for Continuance of this case beyond time limits set forth in 18 U.S.C.

       3161(c)(1) was granted by this Court due to circumstances created by the current Covid-19

       pandemic. The previous Motion detailed difficulties in preparing this case given restrictions

       upon client visitation and inability to adequately prepare under the circumstances presented.

   2. That the circumstances that occasioned filing of the previous Motion have not improved. In

       fact, the challenges in preparing this case in keeping with the duty to render effective assistance

       of counsel have become more challenging. First and foremost, there has been no meaningful

       opportunity to converse with the defendant who is incarcerated at CCA in Youngstown, Ohio.

       For months there was no in-person visitation whatsoever. More recently attorneys were
     Case: 1:20-cr-00358-SL Doc #: 23 Filed: 12/10/20 2 of 4. PageID #: 97




     permitted to visit clients through glass while speaking over a phone. The undersigned counsel

     visited this defendant several weeks ago but found that an effective conference could not be

     held under such circumstances. Counsel was forced to show the client documents by holding

     them up to the window with one hand while talking on the phone. Additionally, no electronics

     are permitted so counsel was completely unable to view any digital evidence with the client.

     Counsel submits that he cannot render effective assistance under the present conditions, given

     the nature of this case and restrictions on client visitation. As the Court is aware, dissemination

     of discovery materials in this case is restricted by an agreed Protective Order. Thus, due to the

     lack of security, discovery materials cannot be copied and provided to the defendant and must

     necessarily be reviewed only in person.

3.   The physical setup of the visitation room permits other persons to hear both the client and

     counsel so that the visit cannot be said to be attorney-client privileged. “A criminal defendant’s

     ability to communicate candidly and confidentially with his lawyer is essential his defense” and

     “nearly sacrosanct”. Nordstrom v. Ryan, 762 F. 3d 903, 910 (9th Cir. 2014). Communications

     which can be heard by other persons are not protected attorney-client communications.

            Additionally, apart from the above concern, the undersigned counsel also found the

     conditions to be unsafe from a health perspective. The only sign of disinfection of the area was

     the role of paper towels and a squirt bottle of an unidentified pink liquid which was presumably

     to be used for cleaning the desk and phones. There was no evidence of any other sanitation

     measures. The room was littered with used paper towels. In short, the current state of visitation

     in not conducive to either heath or effective communication and counsel believes that personal

     health concerns would be seriously compromised by further visits at CCA under the present

     conditions.
        Case: 1:20-cr-00358-SL Doc #: 23 Filed: 12/10/20 3 of 4. PageID #: 98




   4. Effective communication is the cornerstone to the attorney-client relationship and the promise

       of effective representation as guaranteed by the Sixth Amendment. “The right to effective

       assistance of counsel is […] the right of the accused to require the prosecution’s case to survive

       the crucible of meaningful adversarial testing.” United States v. Cronic, 466 U.S. 648, 656, 104

       S.Ct. 2039 (1984). “The core of this right has historically been, and remains today, “the

       opportunity for a defendant to consult with an attorney and have him investigate the case and

       prepare a defense for trial.” Kansas v. Ventris, 556 U.S. 586, 590, 129 S.Ct. 1841 (2009)

       (citing Michigan v. Harvey, 494 U.S. 344, 348, 110 S.Ct. 1176 (1990). While phone calls with

       CCA inmates are afforded, counsel must often wait for over 24 hours to have an attorney-client

       call due to high demand. This is despite the best efforts and truly commendable work of CCA

       visitation officer Larry Kordic.

   5. The undersigned counsel believes that he cannot render effective assistance of counsel given

       the present restrictions on effective client communication as set forth herein. It is hoped that if

       additional time is afforded that the present conditions will be temporary and at some point

       normal attorney-client visitation will be restored or some accommodation made to facilitate

       effective attorney-client communication.



       A court may continue a trial beyond statutory speedy trial limits where the ends of justice

would be served. See United States v. Greenup, 401 F.3d 758 (6th Cir. 2005). The defendant

respectfully suggests that a continuance of the present trial date will promote the ends of justice in that

it will allow the defendant to make an informed decision herein.

       WHEREFORE, based upon the foregoing, a reasonable continuance is requested and speedy trial

rights are hereby waived.
        Case: 1:20-cr-00358-SL Doc #: 23 Filed: 12/10/20 4 of 4. PageID #: 99




                                                     Respectfully submitted,


                                                     /s/ Robert A. Dixon
                                                     ROBERT A. DIXON (#0022466)
                                                     4403 St. Clair Avenue
                                                     Cleveland, Ohio 44103
                                                     (216) 432-1992
                                                     (216) 881-3928 facsimile
                                                     Dixonlaws@aol.com




                                    CERTIFICATE OF SERVICE

       This document was filed via the ECF system for the U.S. District Court for the Northern District of

Ohio and served upon all parties by operation of that system, this 10th day of December, 2020


                                                     /s/ Robert A. Dixon_________________
                                                     ROBERT A. DIXON
                                                     Attorney for Defendant
